DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 10-3980596 A (hereinafter “’596”). The claims are examined with an ethylene-propylene polymer content of 0. ‘596 teaches a polyethylene rubber comprising, in parts by wt., 100 parts of a hyper-branched polyethylene, 50 to 80 parts carbon black, 2 to 5 parts peroxide crosslinking agent, 0 to 6 parts zinc oxide, 0 to 5 parts lubricant, 0.3 to 0.5 parts of accelerator, stearic acid (paraffin) and 0 to 0.2 parts of sulfur. The hyper-branched polyethylene has a branching degree of 106-125 branches/1000 carbons, wt. avg. mol. wt. of 92,000 – 400,000 and a Mooney viscosity ML (1 + 4) at 125 C of 2.12 – 86.63. The peroxide cross-linker may be dicumyl peroxide. ‘596 further teaches a promoter may be N-cyclohexyl-2-benzothiazole sulfonamide and .

Claims 48-61 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh